UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported)May 12, 2015 Chicago Rivet & Machine Co. (Exact Name of Registrant as Specified in Charter) Illinois (State or Other Jurisdiction of Incorporation) 000-01227 36-0904920 (CommissionFile Number) (IRS EmployerIdentification No.) 901 Frontenac Road, Naperville, Illinois (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code (630) 357-8500 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. The Company’s Annual Meeting of Stockholders was held on May 12, 2015.At the meeting, (1) the eight nominees named in the Company’s proxy statement dated March 27, 2015 were elected to serve for a term ending at the Annual Meeting in 2016 and (2) the selection of Crowe Horwath LLP to serve as the Company’s independent registered public accounting firm for 2015 was ratified. The voting results for each matter are set forth below: Election of Directors: Votes For Votes Withheld Broker Non-Votes Michael J. Bourg Edward L. Chott Kent H. Cooney William T. Divane, Jr. George P. Lynch John A. Morrissey Walter W. Morrissey John L. Showel Ratification of Crowe Horwath LLP as the Company’s independent registered public accounting firm for 2015: Votes For Votes Against Abstentions Broker Non-Votes 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHICAGO RIVET & MACHINE CO. /s/ Michael J. Bourg Date:May 13, 2015 Michael J. Bourg President and Treasurer
